Title: To James Madison from Pierre Samuel DuPont de Nemours, [ca. 18 September] 1813
From: Du Pont de Nemours, Pierre Samuel
To: Madison, James


Monsieur le Président[ca. 18 September 1813]
Je rends mille graces à votre excellence de la continuation de ses bontés pour moi et pour mes enfans.
Elles sont l’unique moyen que j’ai pour leur donner de nos nouvelles, recevoir des leurs; et savoir, ce dont je ne doute pas qu’ils ne cessent point de les meriter par leur Zêle et leurs travaux pour votre service et celui de cette seconde Patrie que j’ai eu le bonheur de leur donner.
J’ai l’honneur de vous envoyer imprimé avec plusieurs corrections un des ouvrages que j’ai faits pour elle et que vous n’aviez qu’en manuscrit.
Je serai bien reconnaissant que vous ayiez la bonté d’en faire passer un exemplaire à la société philosophique un autre à Mr Jefferson, et un à mes enfans.
Nous regardons le Phare de l’Amerique commes le nôtre. Je prie votre excellence Mr. le President d’agréer mon profond respect.
 
Condensed Translation
Thanks JM for the continued kindness shown to DuPont and his children; it is the only means by which he and they can exchange news and by which he can know that their zeal and labors for JM and the United States continue to earn them the president’s consideration. Sends JM a printed copy, with corrections, of one of DuPont’s works, which JM previously had only in manuscript. Requests that JM forward one copy to the philosophical society, one to Thomas Jefferson, and one to DuPont’s children.
